UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)July 20, 2009 (July 19, 2009) Fortress Investment Group LLC (Exact name of registrant as specified in its charter) Delaware 001-33294 20-5837959 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1345 Avenue of the Americas, 46th Floor New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 798-6100 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 19, 2009, FIG LLC (together with Fortress Investment Group LLC and its other affiliates, “Fortress”) entered into an Employment Offer Letter (the “Letter”) with Daniel H. Mudd, pursuant to which Mr. Mudd will serve as the Chief Executive Officer of Fortress, commencing on August 11, 2009 (the “Start Date”).The following summary of certain provisions of the Letter is qualified in its entirety by reference to the Employment Offer Letter filed as Exhibit 10.1 hereto and incorporated herein by reference. Fortress will provide Mr. Mudd with an annual base salary of $200,000 for each of 2009 and 2010.After 2010, Mr. Mudd’s base salary will be subject to annual adjustments based on the recommendations of a committee composed of Fortress Principals (the “Principals Committee”) and subject to the approval of the Compensation Committee of the Fortress Board of Directors (the “Compensation Committee”). Mr. Mudd will receive a cash bonus of $1.3 million for 2009, payable on the Start Date.In addition, Mr. Mudd is entitled to receive a cash bonus of $1.8 million for 2010, payable no later than March 15, 2011, subject to either his continued employment on the payment date or the earlier termination of his employment by Fortress without “Cause” or by Mr. Mudd for “Good Reason” (each as defined in the Letter) prior to the payment date.After 2010, Mr. Mudd will be eligible to receive a discretionary annual performance bonus as determined by the Principals Committee and the Compensation Committee. Effective on the Start Date, Mr. Mudd will receive, subject to the terms and conditions of a definitive grant agreement, a grant of restricted stock units (the “RSU Grant”) in Fortress Investment Group LLC with a value of $25,000,000.One-half of the RSU Grant will consist of dividend-paying restricted stock units.The
